UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


RHONDA FLEMING,

                  Plaintiff,

          v.                          Civil Action No. 15-1135 (EGS)

MEDICARE FREEDOM OF
INFORMATION GROUP, et al.,

                  Defendants.


                                ORDER

     On October 13, 2015, the Court referred this case for full

case management to a randomly assigned magistrate judge. See

Min. Order (10/13/2015). Magistrate Judge G. Michael Harvey

issued a Report and Recommendation (“R&R”) on the parties’

cross-motions for summary judgment on April 4, 2019. See R&R,

ECF No. 184. The Court has carefully reviewed the R&R and,

having received no objections to the R&R pursuant to Local Civil

Rule 72.3(b), accepts the findings and adopts the

recommendations of Magistrate Judge Harvey contained in the R&R.

Accordingly, it is hereby

     ORDERED that defendants’ renewed motion for summary

judgment is DENIED; and it is further

     ORDERED that plaintiff’s cross-motion for summary judgment

is DENIED; and it is further



                                  1
     ORDERED that defendants shall file by no later than July

29, 2019 a renewed motion for summary judgment addressing the

two deficiencies identified in the R&R, which are: Defendants’

failure to show: (1) that the Department of Justice lacks

custody or control over Assistant United States Attorney Albert

Balboni’s personnel records that are held at the National

Personnel Records Center: and (2) that the Centers for Medicare

and Medicaid Services properly invoked Exemption 6 over the

information redacted from the records it recently produced to

plaintiff.

     SO ORDERED.

Signed:      Emmet G. Sullivan
             United States District Judge
             June 13, 2019




                                   2